Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443.
	Nodera exemplifies (#6) a blend of 86 parts polycarbonate, 14 parts HIPS, 5 parts diphosphate (ie applicant’s “B”), 1 part antistatic agent, 1 part PEG, 0.2 parts PTFE (ie applicant’s “E”) and  20 parts talc (ie applicant’s “D”) and 5 parts S-2001 – a graft of unsaturated monomers upon a siloxane/acrylate rubber (col 12 line 57-59) which qualifies as applicant’s “C”. Normalized to a 100 parts PC this would be:
	          100 parts PC
	            16 parts HIPS
	B         6 parts diphosphate
	E         0.23 parts PTFE
D	23 parts talc  
	C          6 parts S-2001
3) at the R1 position in applicant’s formula 1.
	However, Nodera (col 4 line 13-15) suggests not only bisphenol A but also 2,2 bis(4-hydroxy-3,5-dimethylphenyl)propane to make the polycarbonate.
	It would have been obvious to utilize a polycarbonate having 2,2 bis(4-hydroxy-3,5-dimethylphenyl)propane units in the cited example as this is suggested by Nodera.

	In regards to applicant’s dependent claims:
	The polycarbonate can be branched (col 4 line 31).
	The antistatic agent of the cited example (col 12 line 47) is a salt of an acid. Given that applicant (paragraph 97 of spec) considers sulfonate esters as qualifying as an “acid”, then this salt must also qualify. In any case, Nodera 
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.

Claims 1,2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443 in view of Uchimura 2013/0030094.
	Nodera applies as explained above.
Nodera suggests the polycarbonate be made from 2,2 bis(4-hydroxy-3,5-dimethylphenyl)propane, but doesn’t point out specific advantages of this bisphenol.
Uchimura (paragraph 102.103) teaches that the methyl substitution improves flame retardancy.
.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wenz 2007/0225441 in view of          .
	Wenz exemplifies (#9) a blend of 70.6 parts branched polycarbonate, 5.7 parts Metablen SX005 (paragraph 168) which qualifies as applicant’s “C”,10 parts talc (ie applicant’s “D”), 13 parts oligophosphate (ie applicant’s “B”), 0.4 parts PTFE (ie applicant’s “E”) and 0.3 parts SAN. Normalized to a 100 parts PC this would be:
	          100 parts PC
           C          8 parts S-2001
D	14 parts talc  
B         18 parts phosphate
	E         0.6 parts PTFE
	
	The branched polycarbonate of this example (paragraph 160) is based on bisphenol A (ie having “H” instead of –CH3) at the R1 position in applicant’s formula 1.
	However, Wenz (paragraph 21) generically suggests not only bisphenol A but also substituted versions thereof to make the polycarbonate. When “B” is methyl at the 3 and 3’ position in Wenz’s formula, applicant’s “A1” is met.
Uchimura (paragraph 102.103) teaches that the methyl substitution improves flame retardancy. JP2013064047 (examples vs comparison 1) shows that if the 
It would have been obvious to select a polycarbonate made from 2,2 bis(4-hydroxy-3-methylphenyl)propane for use in Wenz’s cited example for the expected improved flame retardancy.

	In regards to applicant’s dependent claims:
	The amount of talc can be higher (Wenz’s claim 1).
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.
	The composition is useful as interior fittings for rail vehicles (paragraph 156).

Claims 1,2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443 in view of Uchimura 2013/0030094.
	Nodera applies as explained above.
Nodera suggests the polycarbonate be made from 2,2 bis(4-hydroxy-3,5-dimethylphenyl)propane, but doesn’t point out specific advantages of this bisphenol.
Uchimura (paragraph 102.103) teaches that the methyl substitution improves flame retardancy.
It would have been obvious to select a polycarbonate made from 2,2 bis(4-hydroxy-3,5-dimethylphenyl)propane for use in Nodera’s cited example for the expected improved flame retardancy.

Claims 1,3,5,7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita 2015/0086856.
	Tomita exemplifies (#6) a blend of 100 parts polycarbonates, 19.7 parts oligomeric phosphate (ie applicant’s “B”), 6 parts of an acrylic graft to a siloxane (ie applicant’s “C”), 3.6 parts carbon black (ie applicant’s “D”), 0.6 parts PTFE (ie applicant’s “E”), stabilizers and  and 0.4 parts lubricant. 
	The polycarbonates of this example (paragraph 65) are based on bisphenol A (ie having “H” instead of –CH3) at the R1 position in applicant’s formula 1.
	However, Tomita (paragraph 52) suggests not only bisphenol A but also 2,2 bis(4-hydroxy-3-methylphenyl)propane to make the polycarbonate.
	It would have been obvious to utilize a polycarbonate having 2,2 bis(4-hydroxy-3-methylphenyl)propane units in the cited example as this is suggested by Tomita.

	In regards to applicant’s dependent claims:
	The lubricant (paragraph 178) can be a carboxylic acid.
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.

Claims 1,3,5,7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita 2015/0086856 in view of Uchimura and JP2013064047.
	Tomita applies as explained above.

Uchimura (paragraph 102.103) teaches that the methyl substitution improves flame retardancy. JP2013064047 (examples vs comparison 1) shows that if the polycarbonate includes some 2,2 bis(4-hydroxy-3-methylphenyl)propane units (compared to solely BPA), flame resistance is improved.
It would have been obvious to select a polycarbonate made from 2,2 bis(4-hydroxy-3-methylphenyl)propane for use in Tomita’s cited example for the expected improved flame retardancy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        5/26/21